Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS


No. 16-BS-317

IN RE: REID D. HENDERSON,
                            Respondent.                       Board Docket No. 15-BD-094, et al.
Bar Registration No. 497514                                   DDN: 215-14, et al.

BEFORE: Fisher and Thompson, Associate Judges, and Farrell, Senior Judge.

                                           ORDER
                                     (FILED - April 28, 2016)

        On consideration of the affidavit of Reid D. Henderson, wherein he consents to disbarment
from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules of the District of
Columbia Court of Appeals Governing the Bar of the District of Columbia, which affidavit has been
filed with the Clerk of this court, and the report and recommendation of the Board on Professional
Responsibility, it is this 28 day of April 2016,

        ORDERED that the said Reid D. Henderson is hereby disbarred by consent, effective
forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from
the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or
otherwise made available except upon order of the court or upon written consent of the respondent.

        The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on
Professional Responsibility and to the respondent, thereby giving him notice of the provisions of
Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and
the effect of failure to comply therewith.

                                              PER CURIAM